DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 09/01/2021, as directed by the Non-Final Rejection on 06/08/2021. Claims 42-44, 46, 49, 50, 53 and 57 are amended. Claims 47 and 61 are canceled. Claims 42-44, 46, 49-60, 62 and 63 are pending in the instant application. The previous rejections are withdrawn as necessitated by amendment. However, new rejections are made below.
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.
Applicant presents arguments generally asserting that since claim 42 incorporates the subject matter of claim 47, and further that the Office Action has not alleged that Cortez teaches such features, and as such that claim 42 is patentable. Examiner respectfully disagrees with this argument.
Cortez does disclose the claimed features. The patient interface of Cortez can be readily seen as non-sealing (nasal prongs 158 and 160, see Col. 4 lines 19-26, the nasal prongs are seated within the nares of the patient, also see Figs. 1 and 4; It is also noted that the nasal prongs are non-sealing, as compared to nasal cushions which expand to fully seal the nares; also see Col. 4 lines 49-62, there may be a shorter provided nasal prong for aerosol delivery) which extend proximally (see Fig. 1 and 4, the prongs extend proximally toward the patient), a path through the port is aligned with a flow path through the nasal prong of the nasal cannula (Examiner is reading aligned as to arrange in a straight line or to arrange so as to be parallel; see Fig. 1 and 3-4, the path through the port of 162 is parallel with the flow path through nasal prong 160 to the nares of the patient, and is thus aligned). Additionally see the rejection of claim 42 below. Applicant may wish to further specify the structural relationship between the port and the nasal prongs.
Applicant’s arguments, see Pages 6-8 of Remarks, filed 09/01/2021, with respect to the rejection(s) of claim(s) 42-44, 46, 49-60, 62 and 63 under 35 U.S.C 102 and Pettersson and 35 U.S.C 103 under Cipollone have been fully considered and are persuasive.  Therefore, the rejection has been Cortez (U.S Patent No. 9,333,317 B2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42-44, 60 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cortez (U.S Patent No. 9,333,317 B2).
Regarding claim 42, Cortez discloses a nasal cannula configured to deliver a flow of fluid to a user (see Col. 4 lines 19-26), the nasal cannula comprising: a manifold part (cannula body 156, see Col. 4 lines 8-12 and Fig. 3), the manifold part having an inlet configured to receive the flow of fluid (see Fig. 3, left and right sides of cannula body 156, where supply tubes 152 and 154 are connected; also see Col. 4 lines 19-20), and at least one outlet configured to deliver the flow of fluid to one or both of the user's nares (nasal prongs 158 and 160, see Col. 4 lines 20-26), wherein the at least one outlet comprises at least one non-sealing patient interface (see Col. 4 lines 20-24, the nasal prongs are not said to seal against the nares, but rather are inserted/positioned within the nares; also see Fig. 4), wherein the manifold part includes a patient-contacting surface (the top surface of the cannula body 156 where the nasal prongs are located, see Fig. 4)  and the inlet is located on a lateral side of the manifold part adjacent the patient-contacting surface (see Fig. 3-4 and Col. 4 lines 19-20, the inlet(s) are located on lateral sides of the manifold that are adjacent to the patient-contacting surface on the top of the manifold); and a port 
Regarding claim 43, the device of Cortez discloses the device of claim 42.
Cortez further discloses wherein the port comprises a guide (inner channel of 162, see Fig. 3-4) for directing the medicament delivery device into the user's airway (see Col. 4 lines 27-38, the attachment device 162 may position adaptor outlet port 136 within or directly below a nare of the patient).
Regarding claim 44, the device of Cortez discloses the device of claim 43.
	Cortez further discloses wherein the guide provides for a pre-determined geometry of the port to direct, locate, or position the medicament delivery device, or an outlet of the medicament delivery device or the instrument, at a desired angle or orientation relative to the nasal cannula (see Col. 4 lines 27-38, the attachment device 162 may position adaptor outlet port 136 within or directly below a nare of the patient; Also see Col. 4 line 63 - Col. 5 line 3, the guide of the port has a pre-determined loop geometry).
	Regarding claim 60, the device of Cortez discloses the device of claim 42.
	Cortez further discloses wherein the port is adapted to receive an outlet of the medicament delivery device (see Col. 4 lines 27-38, the attachment device 162 may position adaptor outlet port 136 within the port; also see Fig. 1 for example).
Regarding claim 63, the device of Cortez discloses the device of claim 42.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46, 48-49 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez (U.S Patent No. 9,333,317 B2) as applied to claim 42, in view of Cipollone (U.S Publication No. 2011/0094518 A1).
Regarding claim 46, the device of Cortez discloses the device of claim 42.
Cortez is silent regarding wherein the port extends from the manifold part to the nasal prong of the nasal cannula, or wherein the nasal cannula further comprises a second port and a second non-
Cipollone teaches a nasal cannula wherein ports (entrainment ports 1905, see Fig. 19 and Paragraph 0110) extend from the manifold part to the nasal prong of the nasal cannula (see Fig. 19, the ports extend from the bottom of the manifold to the nasal prongs), and wherein the nasal cannula further comprises a second port and a second non-sealing nasal prong (see Fig. 19, the nasal cannula includes two entrainment ports 1905 and two non-sealing nasal prongs 1901; It is also noted that Cortez includes two non-sealing nasal prongs), the port and the second port extending from the manifold part to the nasal prong and the second nasal prong respectively (see Fig. 19, the entrainment ports 1905 on the bottom of manifold 1907). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cortez to include ports that extend from the manifold part to the nasal prongs of the nasal cannula, such as that taught by Cipollone, in order to provide an opening in the manifold to entrain external gas through the nasal prongs (Paragraph 0110-0111; Additionally, it is noted that the ports of Cipollone can be used for entrainment of the aerosol from the nebulizer 110 of Cortez, as the outlet port is meant to spray aerosol into the nares of the user, and doing so through entrainment ports as taught by Cipollone would deliver the aerosol into the nares as well along with the delivered gas flow).
Regarding claim 48, the device of Cortez discloses the device of claim 42.
Cortez is silent regarding wherein the port is arranged to face away from the user's face when in use.
Cipollone teaches wherein the port is arranged to face away from the user's face when in use (see Fig. 19, the opening of the ports 1905 face down and away from the patient’s nares/face in use; also see Paragraph 0110, the ports entrain external gas to be inhaled by the patient).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cortez to have included ports that face away from the user’s face when in use, such as that taught by Cipollone, in order to provide an opening in the manifold to entrain external gas through the nasal prongs (Paragraph 0110-0111).
Regarding claim 49, the device of Cortez discloses the device of claim 42.
Cortez is silent regarding a moulded or otherwise shaped region configured for accepting, receiving, locating, or seating of the medicament delivery device relative to the port.
However, Cipollone teaches a moulded or otherwise shaped region (through-hole 1909, see Paragraph 0111 and Fig. 19) configured for accepted, receiving, locating or seating of a medicament delivery device relative to a port (entrainment ports 1905, see Fig. 19 and Paragraph 0110; It is noted that the through-hole is capable of accepting the medicament delivery device through the port and is thus configured for accepting/seating the medicament delivery device while it delivers aerosol to the nares).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cortez to include ports and a moulded region configured to receive a medicament delivery device from the port, such as that taught by Cipollone, in order to provide an opening in the manifold to entrain external gases through the nasal prongs (Paragraph 0110-0111; Additionally, it is noted that the ports of Cipollone can be used for entrainment of the aerosol from the nebulizer 110 of Cortez, as the outlet port is meant to spray aerosol into the nares of the user, and doing so through entrainment ports as taught by Cipollone would deliver the aerosol into the nares as well along with the delivered gas flow).
Regarding claim 62, the device of Cortez discloses the device of claim 42.
Cortez is silent regarding wherein the port is located on a side of the manifold part opposite another side of the manifold part where the at least one outlet is located.
Cipollone teaches a nasal cannula wherein the port (entrainment ports 1905, see Fig. 19 and Paragraph 0110) is located on a side of the manifold part opposite another side of the manifold part where the at least one outlet is located (see Fig. 19, the ports 1905 are located at the bottom of the manifold opposite the side of the manifold with the outlets of the nasal cannulas).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cortez to include ports on a side of the manifold opposite the outlet that extend from the manifold part to the nasal prongs of the nasal cannula, such as that taught by Cipollone, in order to provide an opening in the manifold to entrain external gases through the nasal prongs (Paragraph 0110-0111; Additionally, it is noted that the ports of Cipollone can be used .
Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez (U.S Patent No. 9,333,317 B2), as applied to claim 42, in further view of Pettersson (U.S Publication No. 2004/0015092 A1).
Regarding claim 53, the device of Cortez discloses the device of claim 42.
Cortez is silent regarding wherein the port comprises a rigid component configured to support the medicament delivery device or the instrument when in-situ with the port.
Pettersson teaches a rigid component configured to support a device connected to the cannula when in-situ with the port (snap on means 39, see Paragraph 0070, the snap on means may allow attachment of an optical sensor relative to the inner piece 38; also Paragraph 0067, the inner piece may be made of a hard plastic and as the snap on means is provided at the end of the through passage and is thus at least partially rigid).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a rigid component configured to support the medicament delivery device when in-situ with the port, such as that taught by Pettersson, in order to further secure and orient a device connected to the nasal cannula (Paragraph 0070).
Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez (U.S Patent No. 9,333,317 B2), as applied to claim 42, in further view of Gunney (U.S Publication No. 2009/0044808 A1).
Regarding claim 54, the device of Cortez discloses the device of claim 42.
Cortez is silent regarding wherein the nasal cannula comprises a plurality of in-line atomisation or nebulisation of medicament dispensers, the plurality of in-line atomization or nebulization of medicament dispensers configured to deliver medicament via the port.
Gunney teaches wherein nasal cannula comprises a plurality of in-line atomisation or nebulisation of medicament dispensers (Fig. 5-9-2, 1141; also see all embodiments of Fig. 5), the plurality of in-line 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cortez to include a plurality of in-line atomisation or nebulization of medicament dispensers, the plurality of in-line atomization or nebulization of medicament dispensers configured to deliver medicament via the port, such as that taught by Gunney, in order to disperse and diffuse air as it passes through the nasal prongs, and to create turbulence (Paragraph 0251).
Regarding claim 55, the modified device of Cortez discloses the device of claim 54.
Gunney further teaches wherein the plurality of structures or elements in-line atomization or nebulization of medicament dispensers comprise a plurality of ribs or serrations within a nasal prong of the nasal cannula (see Fig. 5-9-2, the nasal prongs comprise several vanes, or ribs 1141).
Claim 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez (U.S Patent No. 9,333,317 B2), as applied to claim 42, in further view of Tatkov (U.S Publication No. 2016/0158476 A1).
Regarding claim 56, the device of Cortez discloses the device of claim 42.
Cortez discloses a medicament delivery device extending from the port (110, see Fig. 1; The nebulizer device extends from the port 162).
Cortez is silent regarding a medicament supply tube extending from the port.
Tatkov teaches that a medicament supply tube may supply aerosol to a nasal cannula (Paragraph 0123 and Fig. 6C, a tube connected to the manifold of the nasal cannula may deliver aerosol to the nares of the user from the aerosol source).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cortez to have included a medicament supply tube extending from the port, such as that taught by Tatkov, since a medicament supply tube is a known alternative for delivery of aerosol medicament to a nasal cannula (see Paragraph 0123 and Fig. 6C).
Regarding claim 58, the modified device of Cortez discloses the device of claim 56.
.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Cortez (U.S Patent No. 9,333,317 B2) in view of Tatkov (U.S Publication No. 2016/0158476 A1), as applied to claims 42 and 56, in further view of Cipollone (U.S Publication No. 2011/0094518 A1).
Regarding claim 57, the modified device of Cortez discloses the device of claim 56.
Cortez is silent regarding is silent regarding wherein the supply tube is formed within a wall of the nasal prong of the nasal cannula or located within a lumen of the nasal prong.
Cipollone teaches a nasal cannula configured to receive external gas from within a lumen of the nasal prong through the port.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cortez to include ports that extend from the manifold part to the nasal prongs of the nasal cannula, such as that taught by Cipollone, in order to provide an opening in the manifold to entrain external gases through the nasal prongs (Paragraph 0110-0111).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cortez to position the supply tube within the wall of the nasal prong through the port as taught by Cipllone, as the port of Cipollone is used to entrain external air into the air path of the delivered pressure (Paragraph 0110-0111 and Fig. 19), and thus introducing the medicament from the supply tube, as taught by Tatkov, into the nasal prongs via a port on the opposite side of the manifold allows for more direct entrainment of the medicament into the nares.
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Cortez (U.S Patent No. 9,333,317 B2) in view of Tatkov (U.S Publication No. 2016/0158476 A1), as applied to claims 42 and 56, in further view of Boucher (U.S Publication No. 2014/0158127 A1).
Regarding claim 59, the modified device of Cortez discloses the device of claim 56.

Boucher teaches generation of aerosol from a supply tube with a small diameter outlet such that the outlet operates as a nozzle to spray or otherwise disperse the medicament from the supply tube (see Paragraph 0101, atomic nozzles employing the Venturi effect, or jet nebulizers can be used to generate aerosol; An atomic nozzle creates a fine spray by constricting fluid flow and forcing it through a small opening, generating or at least dispersing aerosol).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cortez to include a small diameter outlet in the supply tube to act as a nozzle, such as that taught by Boucher, in order to provide a known mechanism of generating or dispersing fine aerosol from the supply tube (Paragraphs 0101 and 0102).
Allowable Subject Matter
Claims 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 50, the closest prior art of record can be seen as Cortez (U.S Patent No. 9,333,317 B2) and Cipollone (U.S Publication No. 2011/0094518 A1) and Coates (U.S Patent No. 5,996,579 A).
Cortez discloses the device of claim 42 and discloses a port not fluidically connected to the nasal prongs (see Fig. 1 and 3-4). Cipollone discloses a nasal cannula with two ports that that are fluidically connected to the lumens of the nasal prongs and thus can allow for the introduction of external aerosol through the port to be entrained within the flow path of the generator flow (see Fig. 19). Coates discloses a respiratory device for the introduction of aerosol into the flow path, with a port that seals about the medicament delivery device, and reseals after it is removed.
However, the ports of Cipollone are specifically for the introduction of external gases into the manifold to be inhaled along with the delivered gas flow. The self-sealing port/valve of Coates is a different valve type that prevents the intake of ambient and external gases when the aerosol delivery 
Similar arguments can be made for claims 51-52, as a self-closing or a closeable/re-closeable seal or opening also impedes the function of the ports as taught by Cipollone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785